Citation Nr: 1419893	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's son is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran on active duty for more than 20 years prior to his retirement from service in January 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

The Veteran and his spouse testified at a hearing before the undersigned Veteran's Law Judge in June 2013.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

A review of the Veteran's VBMS folder reveals pertinent medical evidence regarding the Veteran's son that has not yet been considered by the RO in adjudicating the Veteran's claim.  Given that the Veteran's claim is being remanded, the AOJ will have an opportunity to review this evidence.


REMAND

The Veteran asserts that his son is entitled to VA benefits because he is a helpless child.  The Veteran maintains that his son became permanently incapable of self-support prior to reach the age of 18.  His son reached the age of 18 in May 1995.  In October 2009, the Veteran asserted that his son is incapable of self-support due to a lung condition and a psychiatric condition.  At the June 2013 hearing, the Veteran testified that when the Veteran was 12 or 13 he was diagnosed with bipolar disorder and schizophrenia.  He reported that his son was removed from school due to his psychiatric disability.  

The claims file contains medical records and opinions regarding the son's current physical and mental state.  Unfortunately, there are no records dated prior to the Veteran reaching the age of 18.  The record reveals that the son is receiving Social Security Administration (SSA) disability benefits.  On a VA Form 21-4142 dated in November 2009, the Veteran indicated that SSA had obtained the son's school records in making its determination.  No attempt has been made to obtain the son's medical and school records from SSA.  These records must be requested prior to Board review of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2013).

At the hearing, the Veteran testified that his son was diagnosed with a psychiatric disorder by a Dr. S. and by a Dr. C. when the son was between 12 and 14.  An attempt should be made to obtain the son's treatment records from these physicians.

The AOJ should review all the evidence received since the March 2010 statement of the case, including the March 2010 statement of Dr. C., and the November 2011 statement of Dr. T.   

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's son's complete SSA disability benefits file, including any administrative decision(s) on the son's application for SSA disability benefits and all of the underlying medical and school records.  All records/responses received should be associated with the claims file.

2.  Provide the Veteran authorization forms and request that he have them filled out so that his son's treatment records may be requested from Dr. S. and Dr. C. (full names appear in the transcript of the Veteran's June 2013 BVA hearing).  All records/responses received should be associated with the claims file.

3.  The Veteran should be asked to verify whether his son is currently employed or married. 

4.  After the above actions have been accomplished, the AOJ should re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case (SSOC), and afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.  The SSOC should show consideration of all the evidence received since the March 2010 statement of the case, including the March 2010 statement of Dr. C. and the November 2011 statement of Dr. T. (contained in the Veteran's VBMS file).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

